EXHIBIT 10.2

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
the ––– day of –––––––––––– ,  ––––, by and between Trammell Crow Company, a
Delaware corporation (the “Company”), and ––––––––––– (“Indemnitee”).

 

RECITALS:

 

A.                                   Competent and experienced persons are
reluctant to serve or to continue to serve corporations as directors, officers,
or in other capacities unless they are provided with adequate protection through
insurance or indemnification (or both) against claims and actions against them
arising out of their service to and activities on behalf of those corporations.

 

B.                                     The current uncertainties relating to the
availability of adequate insurance for directors and officers have increased the
difficulty for corporations to attract and retain competent and experienced
persons.

 

C.                                     The Board of Directors of the Company has
determined that the continuation of present trends in litigation will make it
more difficult to attract and retain competent and experienced persons, that
this situation is detrimental to the best interests of the Company’s
stockholders, and that the Company should act to assure its directors and
officers that there will be increased certainty of adequate protection in the
future.

 

D.                                    It is reasonable, prudent, and necessary
for the Company to obligate itself contractually to indemnify its directors and
officers to the fullest extent permitted by applicable law in order to induce
them to serve or continue to serve the Company.

 

E.                                      Indemnitee is willing to serve and
continue to serve the Company on the condition that he be indemnified to the
fullest extent permitted by law.

 

F.                                      Concurrently with the execution of this
Agreement, Indemnitee is agreeing to serve or to continue to serve as a director
or officer of the Company.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the foregoing premises, Indemnitee’s
agreement to serve or continue to serve as a director or officer of the Company,
and the covenants contained in this Agreement, the Company and Indemnitee hereby
covenant and agree as follows:

 

1.                                       Certain Definitions:

 

For purposes of this Agreement:

 

(a)                                  Acquiring Person:  shall mean any Person
other than (i) the Company, (ii) any of the Company’s Subsidiaries, (iii) any
employee benefit plan of the Company or of a Subsidiary of the Company or of a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
or (iv) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Subsidiary of the Company or of a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(b)                                 Change in Control:  shall be deemed to have
occurred if:

 

(i)                                     any Acquiring Person is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934 (the “Exchange Act”)), directly or indirectly, of securities of the
Company representing fifty percent or more of the combined voting power of the
then outstanding Voting Securities of the Company; or

 

(ii)                                  members of the Incumbent Board cease for
any reason to constitute at least a majority of the Board of Directors of the
Company; or

 

--------------------------------------------------------------------------------


 

(iii)                               the Company merges or consolidates with any
other corporation or entity, or the Company or the stockholders of the Company
and holders of voting securities in such other corporation or entity participate
in a securities exchange, other than a merger or consolidation that would result
in the Voting Securities of the Company outstanding immediately before the
completion thereof continuing to represent a majority of the combined voting
power of the Voting Securities of the surviving entity (or its parent)
outstanding immediately after that merger, consolidation or securities exchange;
or

 

(iv)                              the Company liquidates, sells or disposes of
all or substantially all the Company’s assets in one transaction or series of
transactions other than a liquidation, sale or disposition of all or
substantially all the Company’s assets in one transaction or a series of related
transactions to an entity owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company.

 

(c)                                  Claim:  shall mean any threatened, pending
or completed action, suit or proceeding (including, without limitation,
securities laws actions, suits and proceedings and also any crossclaim or
counterclaim in any action, suit or proceeding), whether civil, criminal,
arbitral, administrative or investigative in nature, or any inquiry or
investigation (including discovery), whether conducted by the Company or any
other Person, that Indemnitee in good faith believes might lead to the
institution of any action, suit or proceeding.

 

(d)                                 Expenses:  shall mean all costs, expenses
(including attorneys’ and expert witnesses’ fees), and obligations paid or
incurred in connection with investigating, defending (including affirmative
defenses and counterclaims), being a witness in, or participating in (including
on appeal), or preparing to defend, be a witness in, or participate in, any
Claim relating to any Indemnifiable Event.

 

(e)                                  Incumbent Board:  shall mean individuals
who, as of August 21, 1997, constitute the Board of Directors of the Company and
any other individual who becomes a director of the Company after that date and
whose election or appointment by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board.

 

(f)                                    Indemnifiable Event:  shall mean any
actual or alleged act, omission, statement, misstatement, event or occurrence
related to the fact that Indemnitee is or was a director, officer, agent or
fiduciary of the Company, or is or was serving at the request of the Company as
a director, officer, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of any actual or alleged thing done or not done by Indemnitee in any
such capacity. For purposes of this Agreement, the Company agrees that
Indemnitee’s service on behalf of or with respect to any Subsidiary or employee
benefits plan of the Company or any Subsidiary of the Company shall be deemed to
be at the request of the Company.

 

(g)                                 Indemnifiable Liabilities:  shall mean all
Expenses and all other liabilities, damages (including, without limitation,
punitive, exemplary, and the multiplied portion of any damages), judgments,
payments, fines, penalties, amounts paid in settlement and awards paid or
incurred that arise out of, or in any way relate to, any Indemnifiable Event.

 

(h)                                 Person: shall mean any person or entity of
any nature whatsoever, specifically including an individual, a firm, a company,
a corporation, a partnership, a trust or other entity. A Person, together with
that Person’s Affiliates and Associates (as those terms are defined in
Rule 12b-2 under the Exchange Act), and any Persons acting as a partnership,
limited partnership, joint venture, association, syndicate or other group
(whether or not formally organized), or otherwise acting jointly or in concert
or in a coordinated or consciously parallel manner (whether or not pursuant to
any express agreement), for the purpose of acquiring, holding, voting or
disposing of securities of the Company with such Person, shall be deemed a
single “Person.”

 

(i)                                     Potential Change in Control:  shall be
deemed to have occurred if (i) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) any Person (including the Company) publicly announces an intention to take
or to consider taking actions that, if consummated, would constitute a Change in
Control; or (iii) the Board of Directors of the Company adopts a resolution to
the effect that, for purposes of this Agreement, a Potential Change in Control
has occurred.

 

(j)                                     Reviewing Party:  shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board of Directors or any other person or body appointed by the Board (including
Special Counsel referred to in Section 3) who is not a party to the particular
Claim for which Indemnitee is seeking indemnification.

 

--------------------------------------------------------------------------------


 

(k)                                  Special Counsel:  shall mean special,
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company or for Indemnitee within the last three years
(other than as Special Counsel under this Agreement or similar agreements).

 

(l)                                     Subsidiary:  shall mean, with respect to
any Person, any corporation or other entity of which a majority of the voting
power of the voting equity securities or equity interest is owned, directly or
indirectly, by that Person.

 

(m)                               Voting Securities:  shall mean any securities
that vote generally in the election of directors, in the admission of general
partners, or in the selection of any other similar governing body.

 

2.                                       Indemnification and Expense
Advancement.

 

(a)                                  The Company shall indemnify Indemnitee and
hold Indemnitee harmless to the fullest extent permitted by law, as soon as
practicable but in any event no later than 30 days after written demand is
presented to the Company, from and against any and all Indemnifiable
Liabilities. Notwithstanding the foregoing, the obligations of the Company under
this Section 2(a) shall be subject to the condition that the Reviewing Party
shall not have determined (in a written opinion, in any case in which Special
Counsel is involved) that Indemnitee is not permitted to be indemnified under
applicable law. Nothing contained in this Agreement shall require any
determination under this Section 2(a) to be made by the Reviewing Party prior to
the disposition or conclusion of the Claim against the Indemnitee.

 

(b)                                 If so requested in writing by Indemnitee,
the Company shall advance to Indemnitee all Expenses incurred by Indemnitee (or,
if applicable, reimburse Indemnitee for any and all Expenses incurred by
Indemnitee and previously paid by Indemnitee) (an “Expense Advance”) within ten
business days after such request and delivery by Indemnitee of an undertaking to
repay Expense Advances if and to the extent such undertaking is required by
applicable law prior to the Company’s payment of Expense Advances. The Company
shall be obligated from time to time at the request of Indemnitee to make or pay
an Expense Advance in advance of the final disposition or conclusion of any
Claim. In connection with any request for an Expense Advance, if requested by
the Company, Indemnitee or Indemnitee’s counsel shall submit an affidavit
stating that the Expenses to which the Expense Advances relate are reasonable.
Any dispute as to the reasonableness of any Expense shall not delay an Expense
Advance by the Company. If, when, and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be indemnified with respect
to a Claim under applicable law, the Company shall be entitled to be reimbursed
by Indemnitee and Indemnitee hereby agrees to reimburse the Company without
interest (which agreement shall be an unsecured obligation of Indemnitee) for
all related Expense Advances theretofore made or paid by the Company; provided,
however, that if Indemnitee has commenced legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee could be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding, and Indemnitee shall not be required to reimburse the
Company for any Expense Advance, and the Company shall be obligated to continue
to make Expense Advances, until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed). If there has not been a Potential Change in Control or a Change in
Control, the Reviewing Party shall be selected by the Board of Directors of the
Company. If there has been a Potential Change in Control or a Change in Control,
the Reviewing Party shall be advised by or shall be Special Counsel referred to
in Section 3 hereof, if and as Indemnitee so requests. If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or
part under applicable law, Indemnitee shall have the right to commence
litigation in any court in the states of Texas or Delaware having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, and the Company hereby consents to
service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.

 

3.                                       Change in Control.  The Company agrees
that, if there is a Potential Change in Control or a Change in Control and if
Indemnitee requests in writing that Special Counsel advise the Reviewing Party
or be the Reviewing Party, then the Company shall not (i) deny any
indemnification payments (and Expense Advances shall continue to be paid by the
Company pursuant to Section 2(b)) that Indemnitee requests or demands under this
Agreement or any other agreement or law now or hereafter in effect relating to
Claims for Indemnifiable Events, or (ii) request or seek reimbursement from
Indemnitee of any indemnification payment or Expense Advances unless, in either
case, Special Counsel has rendered its written opinion to the Company and
Indemnitee that the Company was not or is not permitted under applicable law to
pay Indemnitee and to allow Indemnitee to retain such indemnification payment or
Expense Advances. However, if Indemnitee has commenced legal proceedings in a
court of competent jurisdiction to secure a determination that Indemnitee could
be indemnified under applicable law, any determination made by Special Counsel
that Indemnitee would not be permitted to be indemnified under applicable law

 

--------------------------------------------------------------------------------


 

shall not be binding, and Indemnitee shall not be required to reimburse the
Company for any Expense Advance, and the Company shall be obligated to continue
to make Expense Advances, until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefore have been exhausted
or lapsed). The Company agrees to pay the reasonable fees of Special Counsel and
to indemnify Special Counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or Special Counsel’s engagement pursuant hereto.

 

4.                                       Establishment of Trust.  In the event
of a Potential Change in Control or a Change in Control, the Company shall, upon
written request by Indemnitee, create a trust for the benefit of Indemnitee (the
“Trust”) and from time to time upon written request of Indemnitee shall fund the
Trust in an amount equal to all Indemnifiable Liabilities reasonably anticipated
at the time to be incurred in connection with any Claim. The amount to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by the Reviewing Party. The terms of the Trust shall provide that,
upon a Change in Control, (i) the Trust shall not be revoked or the principal
thereof invaded, without the written consent of Indemnitee; (ii) the trustee of
the Trust shall advance, within ten business days of a request by Indemnitee,
any and all Expenses to Indemnitee (and Indemnitee hereby agrees to reimburse
the Trust under the circumstances in which Indemnitee would be required to
reimburse the Company for Expense Advances under this Agreement); (iii) the
Trust shall continue to be funded by the Company in accordance with the funding
obligation set forth above; (iv) the trustee of the Trust shall promptly pay to
Indemnitee all amounts for which Indemnitee shall be entitled to indemnification
pursuant to this Agreement or otherwise; and (v) all unexpended funds in that
Trust shall revert to the Company upon a final determination by the Reviewing
Party or a court of competent jurisdiction, as the case may be, that Indemnitee
has received amounts, if any, which fully satisfy the Company’s obligation to
indemnify Indemnitee under the terms of this Agreement. The trustee of the Trust
shall be chosen by Indemnitee. Nothing in this Section 4 shall relieve the
Company of any of its obligations under this Agreement.

 

5.                                       Indemnification for Additional
Expenses.  The Company shall indemnify Indemnitee against any and all costs and
expenses (including attorneys’ and expert witnesses’ fees) and, if requested by
Indemnitee, shall (within two business days of that request) advance those costs
and expenses to Indemnitee, that are incurred by Indemnitee if Indemnitee,
whether by formal proceedings or through demand and negotiation without formal
proceedings: (a) seeks to enforce Indemnitee’s rights under this Agreement,
(b) seeks to enforce Indemnitee’s rights to expense advancement or
indemnification under any other agreement or provision of the Company’s
Certificate of Incorporation (the “Certificate of Incorporation”), or Bylaws
(the “Bylaws”), now or hereafter in effect relating to Claims for Indemnifiable
Events, or (c) seeks recovery under any directors’ and officers’ liability
insurance policies maintained by the Company, in each case regardless of whether
Indemnitee ultimately prevails. To the fullest extent permitted by law, the
Company waives any and all rights that it may have to recover its costs and
expenses from Indemnitee.

 

6.                                       Partial Indemnity.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some, but not all, of Indemnitee’s Indemnifiable Liabilities, the Company
shall indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

7.                                       Contribution.

 

(a)                                  Contribution Payment.  To the extent the
indemnification provided for under any provision of this Agreement is determined
(in the manner hereinabove provided) not to be permitted under applicable law,
the Company, in lieu of indemnifying Indemnitee, shall, to the extent permitted
by law, contribute to the amount of any and all Indemnifiable Liabilities
incurred or paid by Indemnitee for which such indemnification is not permitted.
The amount the Company contributes shall be in such proportion as is appropriate
to reflect the relative fault of Indemnitee, on the one hand, and of the Company
and any and all other parties (including officers and directors of the Company
other than Indemnitee) who may be at fault (collectively, including the Company,
the “Third Parties”), on the other hand.

 

(b)                                 Relative Fault.  The relative fault of the
Third Parties and the Indemnitee shall be determined (i) by reference to the
relative fault of Indemnitee as determined by the court or other governmental
agency or (ii) to the extent such court or other governmental agency does not
apportion relative fault, by the Reviewing Party (which shall include Special
Counsel) after giving effect to, among other things, the relative intent,
knowledge, access to information and opportunity to prevent or correct the
relevant events, of each party, and other relevant equitable considerations. The
Company and Indemnitee agree that it would not be just and equitable if
contribution were determined by pro rata allocation or by any other method of
allocation which does take account of the equitable considerations referred to
in this Section 7(b).

 

8.                                       Burden of Proof.  In connection with
any determination by the Reviewing Party or otherwise as to whether Indemnitee
is entitled to be indemnified under any provision of this Agreement or to
receive contribution pursuant to Section 7 of

 

--------------------------------------------------------------------------------


 

this Agreement, to the extent permitted by law the burden of proof shall be on
the Company to establish that Indemnitee is not so entitled.

 

9.                                       No Presumption.  For purposes of this
Agreement, the termination of any Claim by judgment, order, settlement (whether
with or without court approval), or conviction, or upon a plea of nolo
contendere, or its equivalent, or an entry of an order of probation prior to
judgment shall not create a presumption (other than any presumption arising as a
matter of law that the parties may not contractually agree to disregard) that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

 

10.                                 Non-Exclusivity.  The rights of Indemnitee
hereunder shall be in addition to any other rights Indemnitee may have under the
Bylaws or Certificate of Incorporation or the Delaware General Corporation Law
or otherwise. To the extent that a change in the Delaware General Corporation
Law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Bylaws or Certificate of
Incorporation and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
that change. Indemnitee’s rights under this Agreement shall not be diminished by
any amendment to the Certificate of Incorporation or Bylaws, or of any other
agreement or instrument to which Indemnitee is not a party, and shall not
diminish any other rights which Indemnitee now or in the future has against the
Company.

 

11.                                 Liability Insurance.  Except as otherwise
agreed to by the Company and Indemnitee in a written agreement, to the extent
the Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, Indemnitee shall be covered by that policy or
those policies, in accordance with its or their terms, to the maximum extent of
the coverage available for any Company director or officer.

 

12.                                 Period of Limitations.  No action, lawsuit
or proceeding may be brought against Indemnitee or Indemnitee’s spouse, heirs,
executors or personal or legal representatives, nor may any cause of action be
asserted in any such action, lawsuit or proceeding, by or on behalf of the
Company, after the expiration of two years after the statute of limitations
commences with respect to Indemnitee’s act or omission which gave rise to the
action, lawsuit, proceeding or cause of action; provided, however, that, if any
shorter period of limitations is otherwise applicable to any such action,
lawsuit, proceeding or cause of action, the shorter period shall govern.

 

13.                                 Amendments.  No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any provision of this Agreement shall be
effective unless in a writing signed by the party granting the waiver. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall that
waiver constitute a continuing waiver.

 

14.                                 Other Sources.  Indemnitee shall not be
required to exercise any rights that Indemnitee may have against any other
Person (for example, under an insurance policy) or before Indemnitee enforces
his rights under this Agreement. However, to the extent the Company actually
indemnifies Indemnitee or advances him Expenses, the Company shall be subrogated
to the rights of Indemnitee and shall be entitled to enforce any such rights
which Indemnitee may have against third parties. Indemnitee shall assist the
Company in enforcing those rights if it pays his costs and expenses of doing so.
If Indemnitee is actually indemnified or advanced Expenses by any third party,
then, for so long as Indemnitee is not required to disgorge the amounts so
received, to that extent the Company shall be relieved of it obligation to
indemnify Indemnitee or advance Indemnitee Expenses.

 

15.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs and
personal and legal representatives. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as an officer or director of
the Company or another enterprise at the Company’s request.

 

16.                                 Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term hereof, that provision shall be fully
severable; this Agreement shall be construed and enforced as if that illegal,
invalid or unenforceable provision had never comprised a part hereof; and the
remaining provisions shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
from this Agreement. Furthermore, in lieu of that illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to the illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

--------------------------------------------------------------------------------


 

17.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in that state
without giving effect to the principles of conflicts of laws.

 

18.                                 Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

19.                                 Notices.  Whenever this Agreement requires
or permits notice to be given by one party to the other, such notice must be in
writing to be effective and shall be deemed delivered and received by the party
to whom it is sent upon actual receipt (by any means) of such notice. Receipt of
a notice by the Secretary of the Company shall be deemed receipt of such notice
by the Company.

 

20.                                 Complete Agreement.  This Agreement
constitutes the complete understanding and agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings between the parties with respect to the subject matter hereof.

 

21.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but in making proof hereof it shall not be necessary to produce or
account for more than one such counterpart.

 

[THE REMAINDER OF PAGE IS INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

 

TRAMMELL CROW COMPANY,

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

By:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE

INDEMNIFICATION AGREEMENTS

 

Following is a list of the officers and directors of the Company who have
entered into agreements substantially identical to the Indemnification Agreement
filed herewith.

 

Individual Indemnitee

 

Date of Agreement

Robert E. Sulentie

 

September 21, 1997

William F. Concannon

 

September 21, 1997

J. McDonald Williams

 

September 21, 1997

James R. Erwin

 

November 24, 1997

Jeffrey M. Heller

 

November 24, 1997

Rowland T. Moriarty

 

December 16, 1997

Curtis Feeny

 

May 25, 2001

James R. Groch

 

May 25, 2001

Derek R. McClain

 

May 25, 2001

T. Christopher Roth

 

May 25, 2001

John A. Stirek

 

May 25, 2001

E.S. Belcher

 

May 25, 2001

Michael J. Lafitte

 

August 27, 2002

Diane S. Detering-Paddison

 

January 6, 2004

Matthew S. Khourie

 

July 28, 2004

J. Christopher Kirk

 

August 18, 2004

Michael A. Moses

 

September 28, 2004

Arlin E. Gaffner

 

November 5, 2004

 

--------------------------------------------------------------------------------